     Case 8:20-cv-01086-JLS-DFM Document 1 Filed 06/19/20 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                            Case No.
     JAMES RUTHERFORD, an
12                                            Complaint For Damages And
13   individual,                              Injunctive Relief For:

14                   Plaintiff,               1. VIOLATIONS OF THE
15                                               AMERICANS WITH DISABILITIES
     v.                                          ACT OF 1990, 42 U.S.C. §12181 et
16                                               seq. as amended by the ADA
17                                               Amendments Act of 2008 (P.L. 110-
     ERIC M. BARSAM, individually
                                                 325).
18   and as trustee of THE ERIC
     BARSAM REVOCABLE LIVING
19                                            2. VIOLATIONS OF THE UNRUH
     TRUST, U/A DATED AUGUST 27,
                                                 CIVIL RIGHTS ACT, CALIFORNIA
20   2009; and DOES 1-10, inclusive,
                                                 CIVIL CODE § 51 et seq.
21
                    Defendants.
22

23

24          Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of

25   Defendant ERIC M. BARSAM, individually and as trustee of THE ERIC BARSAM

26   REVOCABLE LIVING TRUST, U/A DATED AUGUST 27, 2009; and Does 1-10

27   (“Defendants”) and alleges as follows:

28   ////

                                               1
                                        COMPLAINT
     Case 8:20-cv-01086-JLS-DFM Document 1 Filed 06/19/20 Page 2 of 9 Page ID #:2


 1                                           PARTIES
 2          1.     Plaintiff is substantially limited in performing one or more major life
 3   activities, including but not limited to: walking, standing, ambulating, sitting; in
 4   addition to twisting, turning and grasping objects. As a result of these disabilities,
 5   Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 6   With such disabilities, Plaintiff qualifies as a member of a protected class under the
 7   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA
 8   Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 9   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
10   Plaintiff’s visits to Defendants' facility and prior to instituting this action, Plaintiff
11   suffered from a “qualified disability” under the ADA, including those set forth in
12   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
13          2.     Plaintiff is informed and believes and thereon alleges that Defendant
14   ERIC M. BARSAM, individually and as trustee of THE ERIC BARSAM
15   REVOCABLE LIVING TRUST, U/A DATED AUGUST 27, 2009, owned the
16   property located at 123 S. Harbor Blvd., Santa Ana, CA 92704 (“Property”) on or
17   around May 27, 2020.
18          3.     Plaintiff is informed and believes and thereon alleges that ERIC M.
19   BARSAM, individually and as trustee of THE ERIC BARSAM REVOCABLE
20   LIVING TRUST, U/A DATED AUGUST 27, 2009, owns the Property currently.
21          4.     Plaintiff does not know the true name of Defendant, its business
22   capacity, its ownership connection to the Property serving California Teriyaki
23   (“Business”), or its relative responsibilities in causing the access violations herein
24   complained of. Plaintiff is informed and believes that each of the Defendants herein,
25   including Does 1 through 10, inclusive, is responsible in some capacity for the
26   events herein alleged, or is a necessary party for obtaining appropriate relief.
27   Plaintiff will seek leave to amend when the true names, capacities, connections, and
28   responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.
                                                  2
                                             COMPLAINT
     Case 8:20-cv-01086-JLS-DFM Document 1 Filed 06/19/20 Page 3 of 9 Page ID #:3


 1                               JURISDICTION AND VENUE
 2          5.     This Court has subject matter jurisdiction over this action pursuant
 3   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 4          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 5   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 6   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 7   federal ADA claims in that they have the same nucleus of operative facts and
 8   arising out of the same transactions, they form part of the same case or controversy
 9   under Article III of the United States Constitution.
10          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
11   real property which is the subject of this action is located in this district and because
12   Plaintiff's causes of action arose in this district.
13                                FACTUAL ALLEGATIONS
14          8.     Plaintiff went to the Business on or about May 27, 2020 for the dual
15   purpose of purchasing menu items and to confirm that this public place of
16   accommodation is accessible to persons with disabilities within the meaning federal
17   and state law.
18          9.     The Business is a facility open to the public, a place of public
19   accommodation, and a business establishment.
20          10.    Parking spaces are one of the facilities, privileges, and advantages
21   reserved by Defendants to persons at the Property serving the Business.
22          11.    Unfortunately, although parking spaces were one of the facilities
23   reserved for patrons, there were no designated parking spaces available for persons
24   with disabilities that complied with the 2010 Americans with Disabilities Act
25   Accessibility Guidelines (“ADAAG”) on May 27, 2020.
26          12.    At that time, instead of having architectural barrier free facilities for
27   patrons with disabilities, Defendants have: accessible parking spaces that are not
28   located on the shortest accessible route to the entrance per Section 208.3.1. (Parking
                                                  3
                                             COMPLAINT
     Case 8:20-cv-01086-JLS-DFM Document 1 Filed 06/19/20 Page 4 of 9 Page ID #:4


 1   spaces complying with 502 that serve a particular building or facility shall be located
 2   on the shortest accessible route from parking to an entrance complying with 206.4.
 3   Where parking serves more than one accessible entrance, parking spaces complying
 4   with 502 shall be dispersed and located on the shortest accessible route to the
 5   accessible entrances. Here, the only accessible parking space is located at the
 6   extreme other end and around the corner from the entrance to this facility); and, no
 7   accessible routes connecting the parking to the main entrance or elements within the
 8   facility as required by Section 206.2.2 (which requires that at least one accessible
 9   route shall connect accessible buildings, accessible facilities, accessible elements,
10   and accessible spaces that are on the same site, and 206.1 requiring access to the site
11   arrival point (main entrance) from the public street. Also, there are barriers in the
12   accessible route from the parking to the entrance since the numerous stores along the
13   pathway are in the habit of keeping their entrance doors propped open into the space
14   required for an accessible route in violation of Sections 206.4 and 208.3.1).
15         13.    Subject to the reservation of rights to assert further violations of law
16   after a site inspection found infra, Plaintiff asserts there are additional ADA
17   violations which affect him personally.
18         14.    Plaintiff is informed and believes and thereon alleges Defendants had
19   no policy or plan in place to make sure that there was compliant accessible parking
20   reserved for persons with disabilities prior to May 27, 2020.
21         15.    Plaintiff is informed and believes and thereon alleges Defendants have
22   no policy or plan in place to make sure that the designated disabled parking for
23   persons with disabilities comport with the ADAAG.
24         16.    Plaintiff personally encountered these barriers. The presence of these
25   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
26   conditions at public place of accommodation and invades legally cognizable
27   interests created under the ADA.
28         17.    The conditions identified supra in paragraph 12 are necessarily related
                                                 4
                                            COMPLAINT
     Case 8:20-cv-01086-JLS-DFM Document 1 Filed 06/19/20 Page 5 of 9 Page ID #:5


 1   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
 2   the major life activities of walking, standing, ambulating, sitting, in addition to
 3   twisting, turning and grasping objects; Plaintiff is the holder of a disabled parking
 4   placard; and because the enumerated conditions relate to the use of the accessible
 5   parking, relate to the slope and condition of the accessible parking and accessible
 6   route to the accessible entrance, and relate to the proximity of the accessible parking
 7   to the accessible entrance.
 8          18.      As an individual with a mobility disability who at times relies upon a
 9   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
10   accommodations have architectural barriers that impede full accessibility to those
11   accommodations by individuals with mobility impairments.
12          19.      Plaintiff is being deterred from patronizing the Business and its
13   accommodations on particular occasions, but intends to return to the Business for the
14   dual purpose of availing himself of the goods and services offered to the public and
15   to ensure that the Business ceases evading its responsibilities under federal and state
16   law.
17          20.      Upon being informed that the public place of accommodation has
18   become fully and equally accessible, he will return within 45 days as a “tester” for
19   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
20   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
21          21.      As a result of his difficulty experienced because of the inaccessible
22   condition of the facilities of the Business, Plaintiff was denied full and equal access
23   to the Business and Property.
24          22.      The Defendants have failed to maintain in working and useable
25   conditions those features required to provide ready access to persons with
26   disabilities.
27          23.      The violations identified above are easily removed without much
28   difficulty or expense. They are the types of barriers identified by the Department of
                                                  5
                                             COMPLAINT
     Case 8:20-cv-01086-JLS-DFM Document 1 Filed 06/19/20 Page 6 of 9 Page ID #:6


 1   Justice as presumably readily achievable to remove and, in fact, these barriers are
 2   readily achievable to remove. Moreover, there are numerous alternative
 3   accommodations that could be made to provide a greater level of access if complete
 4   removal were not achievable.
 5         24.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 6   alleges, on information and belief, that there are other violations and barriers in the
 7   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
 8   notice regarding the scope of this lawsuit, once he conducts a site inspection.
 9   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
10   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
11   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
12   have all barriers that relate to his disability removed regardless of whether he
13   personally encountered them).
14         25.    Without injunctive relief, Plaintiff will continue to be unable to fully
15   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
16                               FIRST CAUSE OF ACTION
17   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
18     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
19                                        (P.L. 110-325)
20         26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
21   above and each and every other paragraph in this Complaint necessary or helpful to
22   state this cause of action as though fully set forth herein.
23         27.    Under the ADA, it is an act of discrimination to fail to ensure that the
24   privileges, advantages, accommodations, facilities, goods, and services of any place
25   of public accommodation are offered on a full and equal basis by anyone who owns,
26   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
27   Discrimination is defined, inter alia, as follows:
28                a.     A failure to make reasonable modifications in policies, practices,
                                                 6
                                            COMPLAINT
     Case 8:20-cv-01086-JLS-DFM Document 1 Filed 06/19/20 Page 7 of 9 Page ID #:7


 1                       or procedures, when such modifications are necessary to afford
 2                       goods, services, facilities, privileges, advantages, or
 3                       accommodations to individuals with disabilities, unless the
 4                       accommodation would work a fundamental alteration of those
 5                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 6                b.     A failure to remove architectural barriers where such removal is
 7                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 8                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 9                       Appendix "D".
10                c.     A failure to make alterations in such a manner that, to the
11                       maximum extent feasible, the altered portions of the facility are
12                       readily accessible to and usable by individuals with disabilities,
13                       including individuals who use wheelchairs, or to ensure that, to
14                       the maximum extent feasible, the path of travel to the altered area
15                       and the bathrooms, telephones, and drinking fountains serving
16                       the area, are readily accessible to and usable by individuals with
17                       disabilities. 42 U.S.C. § 12183(a)(2).
18         28.    Any business that provides parking spaces must provide accessible
19   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
20   shall be at the same level as the parking spaces they serve. Changes in level are not
21   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
22   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
23   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
24   designated disabled parking space is a violation of the law and excess slope angle in
25   the access pathway is a violation of the law.
26         29.    A public accommodation must maintain in operable working condition
27   those features of its facilities and equipment that are required to be readily accessible
28   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
                                                7
                                           COMPLAINT
     Case 8:20-cv-01086-JLS-DFM Document 1 Filed 06/19/20 Page 8 of 9 Page ID #:8


 1           30.     Here, the failure to ensure that accessible facilities were available and
 2   ready to be used by Plaintiff is a violation of law.
 3           31.     Given its location and options, Plaintiff will continue to desire to
 4   patronize the Business but he has been and will continue to be discriminated against
 5   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 6   the barriers.
 7                                SECOND CAUSE OF ACTION
 8          VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 9           32.     Plaintiff re-alleges and incorporates by reference all paragraphs alleged
10   above and each and every other paragraph in this Complaint necessary or helpful to
11   state this cause of action as though fully set forth herein.
12           33.     California Civil Code § 51 et seq. guarantees equal access for people
13   with disabilities to the accommodations, advantages, facilities, privileges, and
14   services of all business establishments of any kind whatsoever. Defendants are
15   systematically violating the UCRA, Civil Code § 51 et seq.
16           34.     Because Defendants violate Plaintiff’s rights under the ADA,
17   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
18   52(a).) These violations are ongoing.
19           35.     Plaintiff is informed and believes and thereon alleges that Defendants’
20   actions constitute discrimination against Plaintiff on the basis of a disability, in
21   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
22   previously put on actual or constructive notice that the Business is inaccessible to
23   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
24   inaccessible form, and Defendants have failed to take actions to correct these
25   barriers.
26   ////
27   ////
28   ////
                                                  8
                                              COMPLAINT
     Case 8:20-cv-01086-JLS-DFM Document 1 Filed 06/19/20 Page 9 of 9 Page ID #:9


 1                                         PRAYER
 2   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 3   follows:
 4         1.     A preliminary and permanent injunction enjoining Defendants from
 5   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 6   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
 7   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
 8   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 9   under the Disabled Persons Act (Cal. C.C. §54) at all.
10         2.     An award of actual damages and statutory damages of not less than
11   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
12         3.     An additional award of $4,000.00 as deterrence damages for each
13   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
14   LEXIS 150740 (USDC Cal, E.D. 2016); and,
15         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
16   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
17

18                               DEMAND FOR JURY TRIAL
19         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
20   raised in this Complaint.
21

22   Dated: June 19, 2020             MANNING LAW, APC
23

24                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
25                                       Attorney for Plaintiff
26

27

28
                                                9
                                           COMPLAINT
